Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 1 of 25
Case 1:17-cv-01789-DLC Document 463 Filed 09/30/19 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

SECURITIES AND EXCHANGE
COMMISSION, 17-CV-1789 (DLC)
Plaintiff,
¥. USDC SONY
DOCUMENT
LEK SECURITIES CORPORATION, ELECTRGHICALLY FILED
et al, PUPS ad
PHM? #: noe
Defendants. DATE FILET: els odi4

 

 

 

 

 

 

 

 

CONSENT OF DEFENDANT LEK SECURITIES CORPORATION

1. Defendant Lek Securities Corporation (“Defendant” or “Lek Securities”)
acknowledges having been served with the Complaint filed by the Securities and Exchange
Commission (“SEC” or “Commission”) in this action, enters a general appearance, and admits
the Court’s jurisdiction over Defendant and over the subject matter of this action.

2. Defendant Lek Securities hereby admits the facts contained in paragraph 5 below
and consents to the entry of the final Judgment in the form attached hereto (the “Final
Judgment”) and incorporated by reference herein, which, among other things:

(a) permanently restrains and enjoins Defendant from violations of Section
17(a) of the Securities Act of 1933 [15 U.S.C. §77q(a)] atid Sections
9(a)(2) [15 U.S.C. § 78i(a)(2)} and 10(b) [15 U.S.C, §78)(b)] of the
Securities Exchange Act of 1934 (“Exchange Act”) and Rule 10b-5
thereunder [17 C.F.R. § 240.10b-5};

(b) __restrains and enjoins Defendant, for a period three (3) years, from having

 
Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 2 of 25
Case 1:17-cv-01789-DLC Document 463 Filed 09/30/19 Page 2 of 7

foreign customers that engage in intra-day trading pursuant to the
definitions and terms detailed in Appendix A (the “Foreign Intra-Day
Trading Injunction Provisions”);

(c) orders Defendant to pay disgorgement in the amount of $419,623, plus
prejudgment interest thereon in the amount of $106,269; and

(4d) orders Defendant to pay a civil penalty in the amount of $1,000,000 under
Section 21(d) of the Exchange Act [15 U.S.C. § 78u(d)].

3. Defendant undertakes to:

(a) retain an independent compliance monitor for a period of.at least three (3)
years to perform a comprehensive and ongoing review of Lek Securities
pursuant to the terms and concerning the areas and subjects set forth in
Appendix B (the “Independent Compliance Monitor Provisions”); and

(b) certify, in writing, compliance with the undertakings set forth above. The
certification shall identify the undertaking, provide written evidence of
compliance in the form of a narrative, and be supported by exhibits
sufficient to demonstrate compliance. The Commission staff may make
reasonable requests for further evidence of compliance, and Defendant
agrees to provide such evidence, Defendant shall submit the certification
and supporting material to Melissa Hodgman, with a copy to the Office of
Chief Counsel of the Enforcement Division, no later than sixty (60) days
from the date of the completion of the undertakings.

4, Defendant agrees that it shall not seek or accept, directly or indirectly,

reimbursement or indemnification from any source, including but not limited to payment made
Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 3 of 25
Case 1:17-cv-01789-DLC Document 463 Filed 09/30/19 Page 3 of 7

pursuant to any insurance policy, with regard to any civil penalty amounts that Defendant pays
pursuant to the Final Judgment, regardless of whether such penalty amounts or any part thereof
are added to a distribution fund or otherwise used for the benefit of investors. Defendant further
agrees that it shall not claim, assert, or apply for a tax deduction or tax credit with regard to any
federal, state, or local tax for any penalty amounts that Defendant pays pursuant to the Final
Judgment, regardless of whether such penalty amounts or any part thereof are added to a
distribution fund or otherwise used for the benefit of investors,

5. Defendant Lek Securities admits that Avalon FA Ltd’s trading activity through
Lek Securities as alleged in the Complaint occurred and constituted violations of the federal
securities laws.

6. Defendant waives the entry of findings of fact and conclusions of law pursuant to
Rule 52 of the Federal Rules of Civil Procedure.

7. Defendant waives the right, if any, to a jury trial and to appeal from the entry of
the Final Judgment.

8. Defendant enters into this Consent voluntarily and represents that no threats,
offers, promises, or inducements of any kind have been made by the Commission or any
member, officer, employee, agent, or representative of the Commission to induce Defendant to
enter into this Consent.

9. Defendant agrees that this Consent shall be incorporated into the Final Judgment
with the same force and effect as if fully set forth therein.

10. Defendant will not oppose the enforcement of the Final Judgment on.the ground,
if any exists, that it fails to. comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

hereby waives any objection based thereon.
Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 4 of 25
Case 1:17-cv-01789-DLC Document 463 Filed 09/30/19 Page 4 of 7

11, Defendant waives service of the Final Judgment and agrees that entry of the Final
Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant
of its terms and conditions. Defendant further agrees to provide counsel for the Commission,
within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit
or declaration stating that Defendant has received and read a copy of the Fina! Judgment.

12. Consistent with 17 C.F.R. § 202.5(), this Consent resolves only the claims
asserted against Defendant Lek Securities in this civil proceeding. Defendant acknowledges that
no promise or representation has been made by the Commission or any member, officer,
employee, agent, or representative of the Commission with regard to any criminal liability that
may have arisen or may arise from the facts underlying this action or immunity from any such,
criminal liability. Defendant waives any claim of Double Jeopardy based upon the settlement of
this proceeding, including the imposition of any reniedy or civil penalty herein. Defendant
farther acknowledges that the Court’s entry of a permanent injunction may have collateral
consequences under federal or state law and the rules and regulations of self-regulatory
organizations, licensing boards, and other regulatory organizations. Such collateral
consequences include, but are not limited to, a statutory disqualification with respect to
membership or participation in, or association with a member of, a self-regulatory organization.
This statutory disqualification has consequences that are separate from any sanction imposed in
at administrative proceeding. In addition, in any disciplinary proceeding before the Commission
based on the entry of the injunction in this action, Defendant understands that it shall not be
permitted fo contest the factual allegations of the Complaint in this action.

13. Defendant understands and agrees to comply with the terms of 17 C.F.R.

§ 202.5(e), which provides in part that it is the Commission’s policy “not to permit a defendant
Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 5 of 25
Case 1:17-cv-01789-DLC Document 463 Filed 09/30/19 Page 5 of 7

or respondent to consent to a judgment or order that imposes a sanction while denying the
allegations in the complaint or order for proceedings.” As part of Defendant’s agreement to
comply with the terms of Section 202.5(c), Defendant: (i) will not take any action or make or
permit to be made any public statement denying, directly or indirectly, any allegation in the
complaint or creating the impression that the complaint is without factual basis; (ii) will not
make or permit to be made any public statement to the effect that Defendant does not admit the
allegations of the complaint, or that this Consent contains no admission of the allegations; and
(iii) upon the. filing of this Consent, Defendant hereby withdraws any papers filed in this action
to the extent that they deny any allegation in the complaint. If Defendant breaches this
apreement, the Commission may petition the Court to vacate the Final Judgment and restore this
action to its active docket. Nothing in this paragraph affects Defendant’s: (i) testimonial
obligations; or (ii) right to take legal or factual positions in litigation or other legal proceedings
in which the Commission is not a party.

14, Defendant hercby waives any rights under the Equal Access to Justice Act, the
Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to
seek from the United States, or any agency, or any official of the United States acting in his or
her official capacity, directly or indirectly, reimbursement of attorney's fees or other fees,
expenses, or costs expended by Defendant to defend against this action. For these purposes,
Defendant agrees that Defendant is not the prevailing party in this action since the parties have
reached a good faith settlement.

15, In connection with the ongoing litigation of this case, Lek Securities agrees to
cooperate with the SEC fully and truthfully in the ongoing litigation of this matter, regardless of

the time period in which the cooperation is required, including but not limited to: (i) providing
Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 6 of 25
Case 1:17-cv-01789-DLC Document 463 Filed 09/30/19 Page 6 of 7

. or authenticating documents as requested by the SEC; (ii) providing the SEC with information in
Defendant’s possession that is reasonably related to the litigation; and (iii) using best efforts to
secure the full, truthful, and continuing cooperation of current and former directors, officers,
employees and agents of Lek Securities, including making these persons available, when
requested to do so by the SEC, for depositions, trial and other judicial proceedings in connection
with the litigation. Defendant agrees not to require a subpoena for its officers, employees and
agents, but if the SEC chooses to issue a subpoena, the Defendant agrees that its counsel of
record in this litigation will accept service of such subpoenas.

16, Defendant agrees to waive all objections, including but not limited to,
constitutional, timeliness, and procedural objections, to the administrative proceeding that will be
instituted when the judgment is entered.

17, Defendant agrees that the Commission may present the Final Judgment to the
Court for signature and entry without further notice.

18. Defendant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final Judgment.

 

Dated: gale be 22. 207 a
/ ek, on behalf OF

Lek Securities Corporation.

So arclarel

 
Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 7 of 25
Case 1:17-cv-01789-DLC Document 463 Filed 09/30/19 Page 7 of 7

On SEPrEAPEL 22 , 2019, Samuel Lek, a person known to me, personally appeared
before me and acknowledged executing the foregoing Consent with full authority to do so on
behalf of Lek Securities Corporation as its Chief Executive Officer and Sole Director.

es . nities I
Commission expires: 6%, 0%. 2073S t NOTARY PUBLIC *

SSAA PUBLIC

x
= a
e = ” 3
ss fT HORNEWYoRKYY %
5 Qualified in New Vor: County

' ’
' ’
‘ ' =
oe) OIGAGI86R6G ' 2

f
*s ro 3
4, we Ww i oS
-
% s

Approved as to form:

Kevin J. Harnisch

Norton Rose Fulbright US LLP
799 Sth Street NW, Suite 1000
Washington DC 20001
Attorney for Defendant
Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 8 of 25
Case 1:17-cv-01789-DLC Document 463-1 Filed 09/30/19 Page 1 of 6

APPENDIX A
Il.

Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 9 of 25
Case 1:17-cv-01789-DLC Document 463-1 Filed 09/30/19 Page 2 of 6

FOREIGN INTRA-DAY TRADING INJUNCTION PROVISIONS
Definitions applicable to Foreign Intra-Day Trading Injunction.
A. “Affiliates of Lek Securities.” The term “Affiliates of Lek Securities” includes Lek
Securities U.K. Limited (“Lek UK”), Lek Holdings Limited (“Lek Holdings”), and any
parent, subsidiary, predecessor, successor, entity owned or controlled by, or under common
control with, Lek Securities, Lek UK, or Lek Holdings.
B. “Customer.” The term “Customer” shall mean any individual or entity holding an
account at or trading through Lek Securities.
C. “Foreign Customer.” The term “Foreign Customer” shall mean any Customer who
is not a citizen, national, or resident of the United States or its territories, or is not
incorporated or domiciled in the United States or its territories. Any Foreign Customers of
Affiliates of Lek Securities shall be treated as Foreign Customers of Lek Securities.
D. “Intra-Day Trading.” The term “Intra-Day Trading” shall mean executing,
through an account at Lek Securities, more than five buy and more than five sell orders in
the same security (equity or option), within a single day.
Foreign Intra-Day Trading Injunction.
A. Lek Securities is enjoined for a period of three (3) years from the date of entry of the
Final Judgment, from having Foreign Customers that engage in Intra-Day Trading, This
shall be referred to as the “Foreign Intra-Day Trading Injunction.”
B. The Foreign Intra-Day Trading Injunction does not apply where Lek Securities
engages in the following limited non-executing prime brokerage functions: (1) post-

execution clearing services; (2) settlement of securities; (3) custody services, including
Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 10 of 25
Case 1:17-cv-01789-DLC Document 463-1 Filed 09/30/19 Page 3 of 6

providing technical services necessary to the provision of such custody services; and (4) pre-

execution credit checks conducted in connection with sections 1f.B(1)-@).

C.

Exceptions to the Foreign Intra-Day Trading Injunction.

Trading Exceptions. Subject to the Time-Out Period described in section II.D.
below, the Foreign Intra-Day Trading Injunction shall not apply to the following
types of trading by Foreign Customers:

(i) instances where the Monitor determines that the Intra-Day Trading was
solely to unwind specific positions in a single day due to news events, unique
changes in market conditions, or to correct a bona-fide error; provided, however, that
if Lek Securities or the customer does not or cannot provide the Monitor with
requested information to determine if the trading falls under this exception, then this
exception shall not apply;

(2) instances where the Monitor determines that the Intra-Day Trading was
related to hedging that is not part of a manipulative or illegal strategy; provided,
however, that if Lek Securities or the customer does not or cannot provide the
Monitor with requested information to determine if the trading falls under this
exception, then this exception shall not apply;

(3) instances where the Monitor determines that the Intra-Day Trading was
related to stop loss orders that are not part of a manipulative or illegal strategy;
provided, however, that if Lek Securities or the customer does not or cannot provide
the Monitor with requested information to determine if the trading falls under this

exception, then this exception shall not apply;
Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 11 of 25
Case 1'17-cv-01789-DLC Document 463-1 Filed 09/30/19 Page 4 of 6

Foreign Customer Exceptions. The Foreign Intra-Day Trading Injunction shall not
apply to Foreign Customers in the following categories:
(4) institutional Customers with assets under management in excess of $50
million; or
(5) pension funds, broker-dealers subject to comprehensive regulation in their
local jurisdiction, licensed banks, and entities that meet the definition of foreign
financial institutions under 26 U.S.C. §§ 1471(d)(4) and (d)(5) and that are subject to
comprehensive regulation in their local jurisdiction by a regulatory body applicable
to that type of entity.

D. Applicability of Exceptions.
(1) Existing Foreign Customers. From the date of entry of the Final Judgment
until the later of (7) one-hundred twenty (120) days, or (ii) three (3) days after the
Monitor’s first report (“Time Out Period”), the Exceptions to the Foreign Intra-Day
Trading Injunction set forth in section II.C(2)-(5) above shall be available only to
existing Foreign Customers of Lek Securities, Attachment | hereto [filed under
seal] is a list of existing Foreign Customers of Lek Securities.
(2) New Foreign Customers. At the end of the Time Out Period, subject to
review and approval by the Monitor, Lek Securities may begin excepting new
Foreign Customers from the Foreign Intra-Day Trading Injunction pursuant to
section IT,.C(2)-(5).

Of Requirement to Terminate Certain Foreign Customers.
A. Foreign Customers of Lek Securities may be deemed Significant Compliance Risks

and must be terminated as following:
Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 12 of 25
Case 1:17-cv-01789-DLC Document 463-1 Filed 09/30/19 Page 5 of 6

(1) Significant Compliance Risk Designation. Lek Securities shall designate a
Foreign Customer as a “Significant Compliance Risk” if:
(a) A Foreign Customer that does not fall within the exceptions in
section II.C(4)-(5) engages in Intra-Day Trading twice in a 30-day period;
or
(b) A Foreign Customer, regardless of whether subject to any
exception set forth in section I.C., engages in potential manipulative
trading or other market manipulation that is flagged by the Monitor, the
SEC, Financial Industry Regulatory Authority, or another Self-Regulatory
Organization (“SRO”).
(2) Significant Compliance Risk Review. Lek Securities must cause the
Monitor te conduct a review of a Foreign Customer that has been deemed a
Significant Compliance Risk within 30 days of the Foreign Customer being so
designated, as set forth in section X of Appendix B (“Significant Compliance Risk
Review’).
(3) Account Suspension. Lek Securities must suspend all trading by the
Foreign Customer that is deemed a Significant Compliance Risk during the
Significant Compliance Risk Review if the Monitor so recommends, as set forth in
section X of Appendix B.
(4) Termination.
(a) Lek Securities must terminate a Foreign Customer that is deemed a

Significant Compliance Risk if, after the Significant Compliance Risk
Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 13 of 25
Case 1:17-cv-01789-DLC Document 463-1 Filed 09/30/19 Page 6 of 6

Review, the Monitor determines that the Foreign Customer should be
terminated, as set forth in section X of Appendix B.

(b) If Lek Securities or the Foreign Customer cannot or does not
provide information requested by the Monitor to conduct the Significant
Compliance Risk Review as set forth in section X of Appendix B, Lek

Securities must terminate that Foreign Customer.
Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 14 of 25
Case 1:17-cv-01789-DLC Document 463-2 Filed 09/30/19 Page 1 of 12

APPENDIX B
IL.

UE,

IV.

Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 15 of 25
Case 1:17-cv-01789-DLC Document 463-2 Filed 09/30/19 Page 2 of 12

INDEPENDENT COMPLIANCE MONITOR PROVISIONS
Definitions Applicable to Independent Compliance Monitor Provistons. The definitions
in Appendix A (Foreign Intra-Day Trading Injunction Provisions) shall apply herein.
Retention and Tasks. No later than thirty (30) days after entry of the Final Judgment,
Lek Securities shall retain an independent compliance monitor (“Monitor”) not
unacceptable to SEC staff to perform a comprehensive and ongoing review of Lek
Securities concerning the areas and subjects set forth below, and to carry out the tasks set
forth herein. Lek Securities may apply to SEC staff for an extension of that deadline
before it arrives, and upon a showing of good cause by Lek Securities, SEC staff in its
sole and reasonable discretion may grant such extension for whatever period of time it
deems appropriate.
Term and Payment of Monitor, Lek Securities shall retain the monitor for a period of
three (3) years from the date of retention, provided, however, that if Lek Securities fails to
implement the Monitor’s recommendations and obtain the Monitor’s certification of such
implementation within that period, Lek Securities shall retain the Monitor until Lek
Securities complies with all recommendations and the Monitor certifies that such
recommendations have been implemented. Lek Securities shall be solely responsible for
payment of the Monitor’s fees and expenses.
Independence of Monitor. Lek Securities shall require the Monitor to enter into an
agreement that provides that for the period of engagement and for a period of two (2) years
from completion of the engagement, the Monitor shall not enter into any employment,
consultant, attorney-client, auditing or other professional relationship with Lek Securities or

any of its present or former affiliates, directors, officers, employees, or agents acting in those
VI.

VIL.

Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 16 of 25
Case 1:17-cv-01789-DLC Document 463-2 Filed 09/30/19 Page 3 of 12

capacities, The agreement will also provide that the Monitor will require that any firm with
which he/she is affiliated or of which he/she is a member, and any person engaged to assist
the Monitor in performance of his/her duties under this Order shall not, without prior written
consent of SEC staff, enter into any employment, consultant, attorney-client, auditing or
other professional relationship with Lek Securities, or any of its present or former affiliates,
directors, officers, employees, or agents acting in those capacities for the period of the
engagement and for a period of two years after the engagement.
Confirmation. Within three (3) business days after retaining the Monitor pursuant to
section II above, Lek Securities must provide to SEC staff a copy of the engagement letter
detailing the Monitor’s responsibilities.
Cooperation, Lek Securities shall cooperate fully with the Monitor, including providing
the Monitor with access to its files, books, records, and personnel (and the files, books,
records, and personnel of Affiliates of Lek Securities), as reasonably requested for the tasks
set forth herein, and Lek Securities shall obtain the cooperation of its employees or other
persons under its supervision or control.
Account Information to Provide to Monitor. In order to facilitate the Monitor’s reviews
and assessments that are to be performed hereunder, and in addition to any information
required by section VILB. below, Lek Securities shall provide the Monitor with the
following information and documents, within such time as the Monitor reasonably requires
and on an ongoing basis if and as required by the Monitor:

A. The identity and full legal name of every Customer, including the account holder

and every person authorized by Lek Securities to trade in the account.
Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 17 of 25
Case 1:17-cv-01789-DLC Document 463-2 Filed 09/30/19 Page 4 of 12

B. For each individual identified in subparagraph (A) above, a statement of whether the
person is a citizen, national, or resident of the United States or its territories, and if
so, identification of the location from which the individual does business, and a
copy of the driver’s license or U.S. passport of such individual.

C. Ifthe individual identified in subparagraph (A) above is not a citizen, national, or
resident of the United States or its territories, a statement of the nationality, the
location from which the individual does business, and a copy of government-
issued identification.

D. For each entity identified in subparagraph (A) above, identification of the names of
the entity’s principals, and a statement of whether it is incorporated or domiciled
in the United States or its territories, and if so, the state in which it is
incorporated, and the state in which it has its principal place of business.

E. If the entity identified in subparagraph (A) above is not incorporated or domiciled in
the United States or its territories, identification of the country in which it is
incorporated, and the country in which it has its principal place of business.

F,. Such other information as the Monitor requests.

VIII. Monitor’s Review, Assessment and Recommendations of Lek Securities’ Compliance
With Foreign Intra-Day Trading Injunction.

A. Lek Securities shall require the Monitor to review and assess on an ongoing basis
whether Lek Securities is complying with the Foreign Intra-Day Trading Injunction
as set forth in Appendix A. This shall include but not be limited to requiring the
Monitor to: (i} review and assess all Intra-Day Trading by Foreign Customers who
are not excepted from such injunction under sections IL.C(4)-(5) and ID of

Appendix A; (ii) review and assess the sufficiency and reasonableness of Lek
Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 18 of 25
Case 1:17-cv-01789-DLC Document 463-2 Filed 09/30/19 Page 5 of 12

Securities’ systems, policies, and procedures related to Intra-Day Trading by Foreign
Customers; (iii) review and assess Lek Securities’ compliance with the Foreign
Intra-Day Trading Injunction; and (iv) conduct reviews and make recommendations
pursuant to the Significant Compliance Risk provisions below.

B. In order to facilitate the Monitor’s review required by this section and the Significant
Compliance Risk provisions below, Lek Securities shall provide the Monitor with
the following information for all Intra-Day Trading by Foreign Customers who are
not excepted from such injunction under sections II.C(4)-() and ILD of Appendix
At
(1) The date and time, security, quantity, price, and other details requested by
the Monitor concerning orders placed and trades executed;

(2) For orders and trades identified under subparagraph (1) above, the identity
and location of the Customer, sub-account, or trader who entered each order and
trade; and

(3) Such other information as the Monitor requests, including but not limited to
the information described in section VI above.

C. Lek Securities shall make the information required by this section VIII available to
the Monitor beginning no later than thirty (30) days after the date of entry of the
Final Judgment, and then every thirty (30) days thereafter, or at such other intervals
as the Monitor may require.

D. Lek Securities shall require the Monitor to perform and complete the review,
assessment and making of recommendations required by this section within one

hundred twenty (120) days of the date of the Monitor’s appointment, and again by
Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 19 of 25
Case 1:17-cv-01789-DLC Document 463-2 Filed 09/30/19 Page 6 of 12

the end of each one hundred twenty (120) day period thereafter, for so long as the
Monitor is engaged,

E. Lek Securities shall require the Monitor to submit a report to Lek Securities and
SEC staff on the review, assessment and recommendations required by this section
within one hundred twenty (120) days of the date of the Monitor’s appointment, and
again by the end of each one hundred twenty (120) day period thereafter, for so long
as the Monitor is engaged. The report shall include information concerning review
and recommendations regarding Intra-Day Trading by Foreign Customers.

1X. Monitor’s Review, Assessment and Recommendations Regarding Manipulative
Trading and Market Manipulation.

A. Lek Securities shall require the Monitor to review and assess the sufficiency and
reasonableness of Lek Securities’ controls and procedures for preventing
manipulative trading and other market manipulation (not limited to Foreign
Customers), and to recommend actions, if any, to be taken by Lek Securities to make
its controls and procedures more effective at detecting and preventing manipulative
trading and other market manipulation.

B. Lek Securities shall require the Monitor to conduct reviews and make
recommendations regarding Foreign Customers engaged in potential manipulative
trading or other market manipulation pursuant to the Significant Compliance Risk
provisions set forth below in section X.

C. Lek Securities shall require the Monitor to perform and complete this review,
assessment and making of recommendations within one hundred twenty (120) days
of the date of the Monitor’s appointment, and again by the end of each one hundred

twenty (120) day period thereafter, for so long as the Monitor is engaged.
Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 20 of 25
Case 1:17-cv-01789-DLC Document 463-2 Filed 09/30/19 Page 7 of 12

D. Lek Securities shall require the Monitor to submit a report to Lek Securities and
SEC staff on the review, assessment, and recommendations required by this section
within one hundred twenty (120) days of the date of the Monitor’s appointment, and
again by the end of each one hundred twenty (120) day period thereafter, for so long
as the Monitor is engaged. The report shall include information concerning the
Monitor’s review and recommendations regarding manipulative trading and other
market manipulation.

xX. Monitor’s Review and Recommendations Concerning Significant Compliance Risks
and Termination.

A. Lek Securities shall require the Monitor to review, assess, and make
recommendations on an ongoing basis concerning Lek Securities’ compliance with
the Requirement to Terminate Certain Foreign Customers provisions in section ill of
Appendix A. This shall include but not be limited to requiring the Monitor to: (i)
review and assess the sufficiency and reasonableness of Lek Securities’ systems,
policies, and procedures for identifying Foreign Customers as Significant
Compliance Risks; (ii) review and assess Lek Securities’ compliance with the
Requirement to Terminate Certain Foreign Customer provisions in section III of
Appendix A; and (iv) conduct reviews and make recommendations where a Foreign
Customer has been designated a Significant Compliance Risk.

B. Where a Foreign Customer has been designated a Significant Compliance Risk, Lek
Securities shall require the Monitor to undertake reviews and recommendations as
follows:

(1) Conduct a review within thirty (30) days of the Foreign Customer being

designated a Significant Compliance Risk (“Significant Compliance Risk Review’)
Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 21 of 25
Case 1:17-cv-01789-DLC Document 463-2 Filed 09/30/19 Page 8 of 12

to determine whether the Foreign Customer has engaged in Intra~-Day Trading not
subject to the exceptions set forth in sections II.C and D, of Appendix A, or has
engaged in manipulative trading or other market manipulation;

(2) Recommend whether Lek Securities should suspend all trading by the
Foreign Customer during the period of the Significant Compliance Risk Review;

(3) Determine whether Lek Securities and the Foreign Customer have
provided all information requested to conduct the Significant Compliance Risk
Review;

(4) Determine whether the Foreign Customer has engaged in Intra-Day
Trading not subject to the exceptions set forth in sections II.C and D. of Appendix
A, or has engaged in manipulative trading or other market manipulation; and

(5) Make a recommendation regarding termination of the Foreign Customer
based upon the Monitor’s determinations under sections X.B(3) and (4) and the
Requirement to Terminate Certain Foreign Customer provisions under section III of
Appendix A.

C. Lek Securities shall require the Monitor to perform this review, assessment, and
making of recommendations on an ongoing basis for so long as the Monitor is
engaged.

D. Lek Securities shall require the Monitor to submit a report to Lek Securities and
SEC staff on the review and recommendations required by this section within one
hundred twenty (120) days of the date of the Monitor’s appointment, and again by
the end of each one hundred twenty (120) day period thereafter, for so long as the

Monitor is engaged, The report shall include information concerning the Monitor’s
Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 22 of 25
Case 1:17-cv-01789-DLC Document 463-2 Filed 09/30/19 Page 9 of 12

review and recommendations regarding any Foreign Customers designated as
Significant Compliance Risks,

XI. Monitor’s Review and Assessment of Whether Sam Lek Has Any Interest or Role in
Lek Securities.

A. Lek Securities shall require that the Monitor review and assess Lek Securities’
corporate governance structure, ownership, and management, so as to determine
whether Sam Lek has any legal or beneficial interest or role in Lek Securities.

B. Lek Securities shall require the Monitor to perform and complete this review and
assessment within one hundred twenty (120) days of the date of the Monitor’s
appointment, and again by the end of each one hundred twenty (120) day period
thereafter, for so long as the Monitor is engaged.

C. Lek Securities shal! require the Monitor to submit a report to Lek Securities and
SEC staff on the review, assessment, and recommendations required by this section
within one hundred twenty (120) days of the date of the Monitor’s appointment, and
again by the end of each one hundred twenty (120) day period thereafter, for so long
as the Monitor is engaged.

XI. Implementation of Recommendations.

A. Except as set forth in section XIIB-G below, Lek Securities shall have ninety (90)
days from the date of receiving any recommendations from the Monitor to adopt and
implement such recommendations, Lek Securities shall notify the Monitor and SEC
staff in writing when each such recommendation has been implemented.

B. Any recommendations that the Monitor makes regarding suspending all trading by
the Foreign Customer during a period of Significant Compliance Risk Review must

be implemented within one (1) business day of the Monitor’s recommendation,
Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 23 of 25

Case 1:17-cv-01789-DLC Document 463-2 Filed 09/30/19 Page 10 of 12

C. Any recommendations that the Monitor makes regarding termination of a Foreign
Customer must be implemented within two (2) business days of the Monitor’s
recommendation.

D. if Lek Securities considers any recommendation unduly burdensome, impractical,
or costly, or inconsistent with applicable law or regulation, Lek Securities need
not adopt that recommendation at that time, but may submit in writing to the
Monitor and SEC staff within fifteen (15) days of receiving the recommendation,
an alternative policy, procedure, or system designed to achieve the same objective
ot purpose. This provision shall not apply, however, to recommendations that the
Monitor makes regarding (i) suspending all trading by the Foreign Customer
during a period of Significant Compliance Risk Review, or (ii) termination of a
Foreign Customer.

E. If Lek Securities considers any recommendation relating to (i) suspending all
trading by the Foreign Customer during a period of Significant Compliance Risk
Review, or (ii) termination of a Foreign Customer, to be unduly burdensome,
impractical, or costly, or inconsistent with applicable law or regulation, Lek
Securities shall adopt the recommendation at that time, but may submit in writing
to the Monitor within fifteen (15) days of receiving the recommendation, an
alternative policy, procedure, or system designed to achieve the same objective or
purpose.

F. In the event that Lek Securities and the Monitor are unable to agree on an
acceptable alternative proposal under sections XII.D-E above, Lek Securities shall

promptly consult with SEC staff. Any disputes between Lek Securities and the
Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 24 of 25
Case 1:17-cv-01789-DLC Document 463-2 Filed 09/30/19 Page 11 of 12

Monitor with respect to any recommendation shal! be decided by SEC staff in its
sole discretion. Pending such determination, Lek Securities shall not be required
to implement any contested recommendation(s), except as set forth above
recommendations regarding (i) suspending all trading by the Foreign Customer
during a period of Significant Compliance Risk Review, or (ii) termination of a
Foreign Customer,

G. With respect to any recommendation that the Monitor determines cannot
reasonably be implemented within ninety (90) days after receiving it, the Monitor
may extend the time period for implementation, so long as SEC staff does not
object.

XII. Providing Information to the SEC. For the period of the Monitor’s engagement, Lek
Securities shall provide SEC staff with any information reasonably requested by the SEC
pertaining to the subject matter of this Judgment. Lek Securities shall require that the
Monitor provide the SEC with any information that SEC staff requests regarding such
matters, including but not limited to the Monitor’s review, assessments, recommendations,
and any communications and interactions between the Monitor and Lek Securities.

XIV. Requirements Hereunder Do Not Supplant Other Legal Requirements. ‘The
prohibitions and obligations set forth herein do not supplant any obligations that Lek
Securities has under the law or under the rules of any self-regulatory organization or
exchange of which Lek Securities isa member. No determinations by the Monitor, and no
provisions herein, shall preclude the SEC, any other law enforcement agency or authority, or

any self-regulatory organization from bringing actions against the Lek Defendants,

 

10
XV.

Case 1:17-cv-01789-DLC Document 466 Filed 10/01/19 Page 25 of 25
Case 1:17-cv-01789-DLC Document 463-2 Filed 09/30/19 Page 12 of 12

Certification by Lek Securities. Within thirty (30) days after the date of implementation
of any recommendation herein, Lek Securities shall certify to the Monitor and SEC staff, in
writing, compliance with the undertakings set forth above. The certification shall identify
the undertakings, provide written evidence of compliance in the form of a narrative, and be
supported by exhibits sufficient to demonstrate compliance. SEC staffmay make
reasonable requests for further evidence of compliance, and Lek Securities agrees to provide

such evidence,

11
